461 F.2d 660
John Richard BRAGE, Appellant,v.Melvin R. LAIRD, Draper L. Kaufman and D. H. Guinn, Appellees.
No. 71-1550.
United States Court of Appeals,Eighth Circuit.
Submitted March 17, 1972.Decided June 15, 1972.

Kenneth E. Tilsen.  St. Paul, Minn., for appellant.
Robert G. Renner, U. S. Atty., and Stephen G. Palmer, Asst. U. S. Atty., Minneapolis, Minn., for appellees.
Before GIBSON, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
John R. Brage appeals from an order of the United States District Court for the District of Minnesota dismissing Brage's habeas corpus petition for lack of personal jurisdiction over the defendants.


2
On the request of the parties, we deferred decision pending the outcome of the appeal in Strait v. Laird, 445 F.2d 843 (9th Cir. 1971).  That case has now been decided by the Supreme Court.  Strait v. Laird, 406 U.S. 341, 92 S. Ct. 1693, 32 L. Ed. 2d 141 (1972).  For the reasons given in that opinion, we hold that the District Court erred in holding that it did not have personal jurisdiction over the defendants.  We therefore reverse and remand to the District Court with instruction to it to hear the petition on the merits.